Citation Nr: 1813300	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to February 14, 2014 and in excess of 20 percent after February 14, 2014 for a right clavicle disability.  

2. Entitlement to an initial rating in excess of 10 percent for post-traumatic torn ligaments of the metacarpal and carpal joints of the long and ring fingers with arthritis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 1985.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

During the pendency of this appeal, in a June 2014 rating decision, a higher 20 percent rating was granted for status post right clavicle fracture with acromioclavicular joint tear with arthritis, effective February 14, 2014 (under Diagnostic Codes 5010-5201).  Because a higher rating is available before and after February 14, 2014, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for the status post right clavicle fracture disability remains on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased ratings for his right clavicle disability and for his long and ring fingers disability. For the following reasons, the Board finds that a remand is necessary prior to adjudication.

At the Veteran's May 2017 hearing, he stated that his claimed disabilities had worsened since his last examination, as evidenced by his increased daily dosage of pain medications. The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). 

Furthermore, the Veteran's most recent examinations failed to measure the Veteran's range of motion in weight-bearing or passive situations. See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that additional requirements must be met prior to finding that a VA examination is adequate).  Moreover, despite the fact that the Veteran reported suffering from flare-ups, the examiners did not determine the frequency or severity of such episodes. See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  In light of Sharp and Correia, new examinations are necessary.

Lastly, at the Veteran's May 2017 hearing, he stated that he was unable to work due to the severity of his service connected finger disabilities, as he is unable to grip objects. He also cited the frequency of his flare-ups as impairing his ability to work. Therefore, the issue of a TDIU is raised by the record and is part and parcel of the initial higher rating claims on appeal and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
Accordingly, the case is REMANDED for the following actions:

1. Submit to the Veteran the appropriate paperwork to establish a claim for TDIU. 

2.  Schedule the Veteran for an examination to determine the nature and severity of his right clavicle disability.

(a) Identify and describe all symptoms and manifestations attributable to the service-connected right clavicle disability.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension, in both passive and weight-bearing situations.

(b) Determine whether the shoulder exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the shoulder, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the shoulder.

(c) Inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.

(d) Comment on the impact of the right clavicle disability on his employability.

3. Schedule the Veteran for an examination to determine the nature and severity of his long and ring finger joint disability. 

(a) Identify and describe all symptoms and manifestations attributable to the service-connected finger disability.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension, in both passive and weight-bearing situations.

(b) Determine whether the fingers exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the fingers, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the fingers.

(c) Inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.

(d) Comment on the impact of the long and ring finger joint disability on his employability.  

4. Then, readjudicate the claims, to include entitlement to a TDIU. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




